NUMBER 13-09-00542-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


AMANDA HULL,                                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                      On Appeal from the 117th District Court
                            of Nueces County, Texas.



                         MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Rodriguez and Garza
                      Memorandum Opinion Per Curiam

       Appellant, Amanda Hull, attempts to appeal her conviction for possession of

cocaine. The trial court has certified that this “is a plea-bargain case, and the defendant

has NO right of appeal,” and “the defendant has waived the right of appeal.” See TEX . R.

APP. P. 25.2(a)(2).
       On September 29, 2009, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether appellant

has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On October 26, 2009, counsel filed a letter brief with this Court. Counsel’s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are denied as moot.

                                                   PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 19th day of November, 2009.




                                               2